MEMORANDUM **
Birdie and Homer Sampson appeal the district court’s default judgment ordered against them in the civil forfeiture action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the imposition of a sanction for failure to comply with a district court’s discovery order, see Stars’ Desert Inn Hotel & Country Club, Inc. v. Hwang, 105 F.3d 521, 524 (9th Cir.1997), and we affirm.
The district court did not abuse its discretion by ordering the default judgment because it properly considered all relevant factors before imposing the sanction. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.